OFFICE   OF THE AHORNEY    GENERAL   OF TD(As

                   AmTIN
Hoimret.leCwHge 8. Sheppard, Pe&e e
Eonordble OoorgoHcSh8ppard,P8geS



            In 8n8nrto~our     flsst quo&&m we advlmepu
th8ttheLaborCowl88ionerl8         notnqulredtouutha
biluwq nor in the Stats 8oUsr InspeotlonRmdrs apap
wntqplnetthe         @OOOO.OOOenemlRovama     Appropriatlan
iarthereuan      tit    Lotion 18 of Houm Bill 552 spoultl-
oil17 8tdi48 that mah mountaisyb8expen&aoutor

 wlleotodundor the terw of the Aotdurlnu the firstYe8r
 of its oRer8~10n. xr the 8t8tamoxltIn Jolw letter is oor-
.wat *    bdome nw on haul ln the fbnd boos not aontaln
 allyaes conwtad auTlt3gthe ilrmt year ot alo opcr*tlon
 of muw   Ill&lse%
          a wgrcd to yaw soaand qmstlon we are not
mwlwd otuflalont     onthaaot8ltuntlonC4deto~
whew    ornot mnyY lab%.UtyexS*t8,uid ii mmh lidlllty
&oo8ex%8t aothor ltrou&l~stontlm       Comptrolleror
the L8Eor Lulwloxmr~     IfyouwUladvlaeumhrtherln




    APPFIOVEL'A~~~~~,
                    1939
   Awh&,